FILE COPY


         RE:   Case No.   15-0347                           DATE:     8/14/2015
         COA #:   12-13-00175-CV        TC#:     60,671-A
STYLE:   GUY   SPARKMAN
   v.    MICROSOFT CORPORATION,       SUPPORT SPACE,        INC.,    AS AGENT
         FOR MICROSOFT CORP.,       OMAR FRANCO,    AS AGENT        FOR
         MICROSOFT CORP.,     AND ROBERT DOE,      AS AGENT FOR
         MICROSOFT   CORP.


     Today the Supreme Court of Texas denied the motion for
rehearing of the above-referenced petition for review.


                             MS.    CATHY   S.   LUSK
                             CLERK,    TWELFTH COURT OF APPEALS
                             1517 WEST FRONT,           SUITE 354 •
                             TYLER, TX  75702